Citation Nr: 1538892	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than July 2, 2008 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1970 to September 1973. The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective August 2007 and a 100 percent disability evaluation effective July 2, 2008.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

As a matter of clarification, the issue for resolution is limited to the question of whether the Veteran's PTSD, now rated as 100 percent disabling effective July 2, 2008, may be assigned an effective date of no earlier than February 6, 2006. 

In March 2004 the RO granted the Veteran service connection for PTSD and assigned him a 30 percent disability rating, effective March 12, 2003. A September 2005 rating decision increased the Veteran's initial disability rating for PTSD to 50 percent. Although the Veteran had initiated an appeal of the March 2004 rating decision, which resulted in the September 2005 rating action, he specifically withdrew his appeal in November 2005, as explained in a July 2010 Board decision. 

The Veteran submitted a claim for an increased disability rating for PTSD in February 2006. In May 2006, the RO increased the Veteran's disability rating to 70 percent for PTSD, effective February 6, 2006. The Veteran appealed that decision to the Board. A November 2008 rating decision increased the Veteran's disability rating to 100 percent for PTSD, effective July 2, 2008. 

In July 2010, the Board denied the Veteran's claim for an effective date earlier than February 6, 2006 for the Veteran's 70 percent disability rating for PTSD. The Board remanded the Veteran's claim for an effective date earlier than July 2, 2008 for his 100 percent disability rating for PTSD. 

The Veteran did not appeal the Board's July 2010 decision denying his claim for an effective date earlier than February 6, 2006 for his 70 percent disability rating for PTSD. Therefore, this decision became final. 

Because the Board's July 2010 decision is final, res judicata attaches to the issues decided at that time. Res judicata requires that there be only one valid decision on any adjudicated issue or claim. Hazan v. Gober, 10 Vet.App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose"). Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded. See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) (noting that the purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims. 

Thus, the only issue currently on appeal is whether the Veteran is entitled to a 100 percent disability rating for PTSD from February 6, 2006 to July 2, 2008.

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in April 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should consider these electronic records.

FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's PTSD was manifested by total occupational and social impairment from February 6, 2006 to July 2, 2008.



CONCLUSION OF LAW

For the period from February 6, 2006 to July 2, 2008, the criteria for a disability rating of 100 percent for PTSD have been approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in March 2006.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issue on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2).

The AMC substantially complied with the Board's July 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC reviewed the RO's prior determination regarding the effective date for the award of a 100 percent rating for the Veteran's PTSD and issued the Veteran a Statement of the Case. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.


Earlier Effective Date - 100 percent rating for PTSD

The Veteran was provided a VA medical examination in March 2006 to assess the current severity of his service-connected PTSD. The Veteran reported a high level of anxiety, panicky feelings when he is up high in the air, an exaggerated startle reflex, avoiding reminders of his service experience, hypervigilance, nightmares, depression, being socially withdrawn, and staying in bed twelve to fifteen hours a day. The Veteran reported experiencing no pleasure and feeling increasingly paranoid. The examiner noted that the Veteran's mood was anxious and depressed and showed a disturbance in motivation and mood. The examiner noted that the Veteran neglected his grooming. The Veteran reported periods of unprovoked irritability where he may become angry and break things. The Veteran experienced decreased motivation and depressed mood. The Veteran reported problems with concentration, noting that his retention is often very brief. The Veteran found it hard to focus on one thing and for this reason may easily forget more complex matters. The Veteran reported once a week or so panic attacks, lasting from one minute to all day. During a panic attack, the Veteran reported his stomach getting "fluttery," growing sweaty, and having chest tightness. The Veteran reported being suspicious of others, feeling that others will take advantage of him, and being abandoned by his friends and family. The Veteran denied any history of delusion or hallucination, and there was no evidence of either during his examination. The Veteran reported constantly washing his hands after touching things which occurred approximately 20 times a day, and uselessly counting things. The Veteran reported his mind going "a thousand miles" an hour all the time. 

The Veteran reported suicidal ideation, stating that he didn't want to deal with his distressing feelings anymore. He stated that he has not killed himself because it might give pleasure to others. He had felt that he would die early. The Veteran denied homicidal ideation. The examiner diagnosed the Veteran with PTSD and dysthymia and stated that the symptoms of the two diagnoses could not be clearly delineated from each other because of some overlap. Notably, the Veteran reported near total isolation, anxiety, depression, suicidal ideation, and neglect of his personal hygiene. The examiner assigned the Veteran with a GAF score of 50. 

Affording the Veteran the benefit of the doubt, as reported in his March 2006 VA medical examination, since February 6, 2006, his PTSD symptomatology meets or approximates the criteria for a 100 percent disability rating. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Effective February 6, 2006 a disability rating of 100 percent for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


